  Case 1:20-cv-00495-UNA Document 1 Filed 04/09/20 Page 1 of 13 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 ERIC SABATINI, Individually and On Behalf           )
 of All Others Similarly Situated,                   )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 FGL HOLDINGS, CHINH E. CHU,                         )   CLASS ACTION
 WILLIAM P. FOLEY, II, CHRISTOPHER                   )
 O. BLUNT, KEITH W. ABELL, PATRICK                   )
 S. BAIRD, MENES O. CHEE, RICHARD N.                 )
 MASSEY, JAMES A. QUELLA, TIMOTHY                    )
 M. WALSH, FIDELITY NATIONAL                         )
 FINANCIAL, INC., F I CORP., and F II                )
 CORP.,                                              )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on February 7, 2020 (the

“Proposed Transaction”), pursuant to which FGL Holdings (“FGL” or the “Company”) will be

acquired by Fidelity National Financial, Inc. (“Parent”), a Delaware corporation, F I Corp.

(“Merger Sub I”), and F II Corp. (“Merger Sub II,” and together with Parent and Merger Sub II,

“Fidelity National”).

       2.      On February 7, 2020, FGL’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Fidelity National. Pursuant to the terms of the Merger Agreement, FGL’s
  Case 1:20-cv-00495-UNA Document 1 Filed 04/09/20 Page 2 of 13 PageID #: 2



stockholders will receive either $12.50 in cash or 0.2558 shares of Parent common stock for each

share of FGL common stock they own.

       3.      On April 1, 2020, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of FGL common stock.




                                                  2
  Case 1:20-cv-00495-UNA Document 1 Filed 04/09/20 Page 3 of 13 PageID #: 3



       9.      Defendant FGL is a Cayman Islands exempted company and a party to the Merger

Agreement. FGL’s common stock is traded on the New York Stock Exchange under the ticker

symbol “FG.”

       10.     Defendant Chinh E. Chu (“Chu”) is Co-Chairman of the Board of the Company.

       11.     Defendant William P. Foley, II (“Foley”) is Co-Chairman of the Board of the

Company. Foley and BilCar, LLC hold approximately 6.7% of FGL’s ordinary shares. Foley is

also Chairman of the Fidelity National board.

       12.     Defendant Christopher O. Blunt is Chief Executive Officer and a director of the

Company.

       13.     Defendant Keith W. Abell is a director of the Company.

       14.     Defendant Patrick S. Baird is a director of the Company.

       15.     Defendant Menes O. Chee is a director of the Company.

       16.     Defendant Richard N. Massey (“Massey”) is a director of the Company. Massey

also serves as a director of Fidelity National.

       17.     Defendant James A. Quella is a director of the Company.

       18.     Defendant Timothy M. Walsh is a director of the Company.

       19.     The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

       20.     Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

Three of Parent’s subsidiaries hold approximately 7.6% of FGL’s ordinary shares and all of the

issued and outstanding Series B preferred shares of FGL.

       21.     Defendant Merger Sub I is a Cayman Islands exempted company, a wholly-owned

subsidiary of Parent, and a party to the Merger Agreement.




                                                  3
  Case 1:20-cv-00495-UNA Document 1 Filed 04/09/20 Page 4 of 13 PageID #: 4



        22.     Defendant Merger Sub II is a Cayman Islands exempted company, a wholly-owned

subsidiary of Parent, and a party to the Merger Agreement.

                                CLASS ACTION ALLEGATIONS

        23.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of FGL (the “Class”). Excluded from the Class are defendants herein and any person,

firm, trust, corporation, or other entity related to or affiliated with any defendant.

        24.     This action is properly maintainable as a class action.

        25.     The Class is so numerous that joinder of all members is impracticable. As of

February 5, 2020, there were approximately 221,807,598 shares of FGL outstanding, held by

hundreds, if not thousands, of individuals and entities scattered throughout the country.

        26.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        27.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        28.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.




                                                   4
  Case 1:20-cv-00495-UNA Document 1 Filed 04/09/20 Page 5 of 13 PageID #: 5



       29.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       30.     Through its subsidiaries, FGL is a leading provider of annuity and life insurance

products.

       31.     On February 7, 2020, FGL’s Board caused the Company to enter into the Merger

Agreement with Fidelity National.

       32.     Pursuant to the terms of the Merger Agreement, FGL’s stockholders will receive

either $12.50 in cash or 0.2558 shares of Parent common stock for each share of FGL common

stock they own.

       33.     According to the press release announcing the Proposed Transaction:

       FGL Holdings (NYSE: FG) (“F&G” or the “Company”), a leading provider of fixed
       indexed annuities and life insurance, today announced that the Company has
       entered into a merger agreement pursuant to which Fidelity National Financial, Inc.
       (NYSE: FNF) (“FNF”), the leading provider of title insurance and closing and
       settlement services to the real estate and mortgage industries, will acquire F&G for
       $12.50 per share, representing an equity value of approximately $2.7 billion.

       The transaction was approved by a Special Committee of F&G Directors, a Special
       Committee of FNF Directors and the FNF Board of Directors. Under the terms of
       the merger agreement, holders of F&G’s ordinary shares (other than FNF and its
       subsidiaries) may elect to receive either (i) $12.50 per share in cash or (ii) 0.2558
       of a share of FNF common stock for each ordinary share of F&G they own. This is
       subject to an election and proration mechanism such that the aggregate
       consideration paid to such holders of F&G’s ordinary shares will consist of
       approximately 60% cash and 40% FNF common stock. Upon closing of the
       transaction, F&G shareholders will own approximately 7% of the outstanding
       shares of FNF common stock. This represents a premium of 28% to F&G’s 60-day
       volume-weighted average price and a premium of 17% to F&G’s all-time high
       closing stock price following its combination with CF Corp. of $10.70 prior to
       February 6, 2020, when the media reported a potential transaction. . . .



                                                5
  Case 1:20-cv-00495-UNA Document 1 Filed 04/09/20 Page 6 of 13 PageID #: 6




       Timing and Approvals

       The transaction is expected to close in the second or third quarter of 2020, subject
       to the satisfaction of customary closing conditions, including the receipt of
       regulatory clearances and approval by F&G shareholders.

       Following the close of the transaction, F&G will operate as a subsidiary of FNF.
       F&G is expected to remain headquartered in Des Moines, Iowa, and will continue
       to be led by Chris Blunt and F&G’s current management team. . . .

       Advisors

       Credit Suisse is serving as financial advisor to F&G, and Skadden, Arps, Slate,
       Meagher & Flom LLP is serving as legal counsel. Houlihan Lokey is serving as
       financial advisor to the Special Committee of F&G Directors, and Kirkland & Ellis
       LLP is serving as legal counsel.

The Registration Statement Omits Material Information

       34.    Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       35.    As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and

misleading.

       36.    First, the Registration Statement omits material information regarding the

Company’s financial projections.

       37.    The Registration Statement fails to disclose: (i) all line items used to calculate

Adjusted Operating Income Available to Common Shareholders; and (ii) a reconciliation of all

non-GAAP to GAAP metrics.

       38.    The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows




                                                6
  Case 1:20-cv-00495-UNA Document 1 Filed 04/09/20 Page 7 of 13 PageID #: 7



stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       39.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, Houlihan Lokey (“Houlihan”).

       40.     With respect to Houlihan’s Selected Companies Analyses for the Company and

Fidelity National, the Registration Statement fails to disclose the individual multiples and metrics

for the companies observed by Houlihan in the analyses.

       41.     With respect to Houlihan’s Selected Transactions Analysis, the Registration

Statement fails to disclose the individual multiples and metrics for the transactions observed by

Houlihan in the analysis.

       42.     With respect to Houlihan’s Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) the projected dividends to ordinary shareholders of FGL for the

fiscal years 2020 to 2023; (ii) the terminal values of FGL; (iii) Houlihan’s basis for applying ranges

of terminal value multiples of 7.5x to 8.5x and 1.25x to 1.45x; (iv) FGL’s projected future cash

flows and all underlying line items; and (v) the individual inputs and assumptions underlying the

discount rates ranging from 10.0% to 12.0%.

       43.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       44.     Third, the Registration Statement omits material information regarding the

engagements of Houlihan and the Company’s additional financial and transaction advisors, Credit




                                                  7
    Case 1:20-cv-00495-UNA Document 1 Filed 04/09/20 Page 8 of 13 PageID #: 8



Suisse (“CS”) and CC Capital Partners, LLC (“CC”). 1

       45.     The Registration Statement fails to disclose the amount of Houlihan’s

compensation that became payable upon the delivery of its opinion.

       46.     The Registration Statement fails to disclose the amount of compensation Houlihan

received for “in the past provid[ing] financial advisory services to FGL and [] in the past

provid[ing] and [] currently providing investment banking, financial advisory and/or other

financial or consulting services to Blackstone, or one or more security holders or affiliates of,

and/or portfolio companies of investment funds affiliated or associated with, Blackstone . . . and

CC Capital, or one or more security holders or affiliates of, and/or portfolio companies of

investment funds affiliated or associated with, CC Capital.”

       47.     The Registration Statement fails to disclose whether Houlihan has provided past

services to Fidelity National or its affiliates, as well as the timing and nature of such services and

the amount of compensation received by Houlihan for providing such services.

       48.     The Registration Statement fails to disclose the amount of compensation CS

received for “in the past [] provid[ing] and currently [] providing investment banking and other

financial advice and services to FGL and its affiliates.”

       49.     The Registration Statement fails to disclose whether CS has provided past services

to Fidelity National, Blackstone, 2 or their affiliates, as well as the timing and nature of such

services and the amount of compensation received by CS for providing such services.




1
 CC is controlled by Individual Defendant Chu, who serves as Chair of the FGL special committee
and Co-Chair of the FGL Board.
2
  Blackstone, through Blackstone Tactical Opportunities, currently owns approximately 17.6% of
the outstanding FGL ordinary shares.


                                                  8
  Case 1:20-cv-00495-UNA Document 1 Filed 04/09/20 Page 9 of 13 PageID #: 9



       50.     The Registration Statement fails to disclose the amount of CC’s fee that is

contingent upon the consummation of the Proposed Transaction.

       51.     The Registration Statement fails to disclose whether CC has provided past services

to the Company, Fidelity National, Blackstone, or their affiliates, as well as the timing and nature

of such services and the amount of compensation received by CC for providing such services.

       52.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       53.     Fourth, the Registration Statement fails to disclose whether the confidentiality

agreement executed during the go-shop period contained a standstill and/or “don’t ask, don’t

waive” provision.

       54.     The omission of the above-referenced material information renders the Registration

Statement false and misleading, including, inter alia, the following sections of the Registration

Statement: (i) Background of the Mergers; (ii) Recommendation of the FGL Special Committee

and Reasons for the Mergers; (iii) Opinion of the FGL Special Committee’s Financial Advisor –

Houlihan Lokey; and (iv) Unaudited Prospective Financial Information.

       55.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and FGL

       56.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       57.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule



                                                  9
 Case 1:20-cv-00495-UNA Document 1 Filed 04/09/20 Page 10 of 13 PageID #: 10



14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. FGL is liable as the

issuer of these statements.

       58.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       59.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       60.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       61.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       62.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       63.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                            COUNT II

                     Claim for Violation of Section 20(a) of the 1934 Act
                   Against the Individual Defendants and Fidelity National

       64.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.



                                                 10
 Case 1:20-cv-00495-UNA Document 1 Filed 04/09/20 Page 11 of 13 PageID #: 11



       65.     The Individual Defendants and Fidelity National acted as controlling persons of

FGL within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their

positions as officers and/or Board members of FGL and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       66.     Each of the Individual Defendants and Fidelity National was provided with or had

unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       67.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       68.     Fidelity National also had supervisory control over the composition of the

Registration Statement and the information disclosed therein, as well as the information that was

omitted and/or misrepresented in the Registration Statement.

       69.     By virtue of the foregoing, the Individual Defendants and Fidelity National violated

Section 20(a) of the 1934 Act.




                                                  11
 Case 1:20-cv-00495-UNA Document 1 Filed 04/09/20 Page 12 of 13 PageID #: 12



       70.     As set forth above, the Individual Defendants and Fidelity National had the ability

to exercise control over and did control a person or persons who have each violated Section 14(a)

of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened

with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                  12
Case 1:20-cv-00495-UNA Document 1 Filed 04/09/20 Page 13 of 13 PageID #: 13



Dated: April 9, 2020                   RIGRODSKY & LONG, P.A.

                                  By: /s/ Gina M. Serra
                                      Seth D. Rigrodsky (#3147)
                                      Brian D. Long (#4347)
                                      Gina M. Serra (#5387)
OF COUNSEL:                           300 Delaware Avenue, Suite 1220
                                      Wilmington, DE 19801
RM LAW, P.C.                          Telephone: (302) 295-5310
Richard A. Maniskas                   Facsimile: (302) 654-7530
1055 Westlakes Drive, Suite 300       Email: sdr@rl-legal.com
Berwyn, PA 19312                      Email: bdl@rl-legal.com
Telephone: (484) 324-6800             Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                 Attorneys for Plaintiff




                                     13
